394 F.2d 160
MARITIME SERVICE COMMITTEE, INC., Farrell Lines, Inc., GraceLine, Inc., Gulf & South American Steamship Co., Inc., LykesRros. Steamship Co., Inc., Marine Transport Lines, Inc.,Moore-McCormack Lines, Inc. and United States Lines, Inc.,v.INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS,AFL-CIO, Appellant.TANKER SERVICE COMMITTEE, INC. et al.v.INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS,AFL-CIO, Appellant.AMERICAN MARITIME ASSOCIATION,v.INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS,International Organization of Masters, Mates and PilotsLocal 14, Lloyd W. Sheldon, Thomas F. O'Callaghan, MoeWeinstein and John Handley, Appellants.AMERICAN MARITIME ASSOCIATION, Appellant,v.INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS,International Organization of Masters, Mates andPilots Local 14, Lloyd W. Sheldon,Thomas F. O'Callaghan, MoeWeinstein and John Handley.
Nos. 16679-16681, 16685.
United States Court of Appeals Third Circuit.
Argued April 4, 1968.Decided May 10, 1968.

Marvin Schwartz, Schwartz & O'Connell, New York City (Wilderman, Markowitz & Kirschner, Richard H. Markowitz, Richard Kirschner, Philadelphia, Pa., Burton Epstein, New York City, on the brief), for appellants in Nos. 16679, 16680, 16681 and for appellees in No. 16685.
Eugene R. Lippman, Krusen, Evans & Byrne, Philadelphia, Pa.  (Joseph M. Gindhart, Philadelphia, Pa., Albert E. Rice, New York City, on the brief), for appellants in No. 16685 and for appellee in No. 16681.
Morton M. Maneker, Proskauer, Rose, Goetz & Mendelsohn, New York City (Schnader, Harrison, Segal & Lewis, Edward Silver, Randall M. Odza, Philadelphia, Pa., on the brief), for appellees in Nos. 16679 and 16680.
Before KALODNER, GANEY and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Events which have transpired since the tntry of the Orders appealed from at Appeals Nos. 16679, 16680 and 16685 establish beyond question that the questions they present have become moot and these appeals will be dismissed for that reason.


2
The Appeal at No. 16681 is from the entry of an Order which is clearly interlocutory and it will be dismissed for the reason that it is not an appealable Order.